Citation Nr: 0514176	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  99-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bipolar disorder. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her father




ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from August 1990 to May 
1992.  Her primary specialty was 91B10 Medical NCO.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating determination of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) in Fort Harrison, Montana.

The Board remanded the case to the RO in June 2001.

The appeal concerning service connection for PTSD is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


FINDING OF FACT

Bipolar disorder was not manifest in service or within 1 year 
of service separation and is unrelated to service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by service 
and psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Bipolar disorder

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters from the RO to the claimant in August 2001 and April 
2004.  In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that she should submit pertinent evidence in the 
claimant's possession.  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court stated that it recognized that that where the 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
However, it indicated that the claimant had the right to VCAA 
content-complying notice and proper subsequent VA process.  
The October 2004 supplemental statement of the case 
constituted subsequent process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, service medical records, VA 
medical records and examination reports, and private medical 
records have been obtained.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent law and regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for psychosis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Analysis

The veteran has appealed the denial of service connection for 
bipolar disorder.  She does not assert that claimed 
disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

The veteran was hospitalized in service in September 1991 
following an Elavil overdose.  The history was that she had 
been having difficulties with her boyfriend and that he 
physically abused her, including on the night of the 
overdose.  She was found obtunded with response only to deep 
stimuli.  After being declared medically stable, she was 
transferred for evaluation of possible causes for the drug 
overdose.  Mental status examination revealed a restricted 
affect and depressed mood.  After undergoing one-to-one 
therapy, her mood improved and resolved.  The diagnoses were 
adjustment disorder with depressed mood, acute and mild; and 
alcohol abuse.

In September 1997, the veteran was privately evaluated and 
noted to be an alcoholic who had been binging off and on 
since March, worse in recent weeks.  She was clean and sober 
from August until March except for twice.  She got married 
about 6 months before this evaluation.  The last time she 
drank, her husband told her that he would leave her if she 
drank again.  She drank again that day and then started 
feeling very remorseful and realized her husband was probably 
going to leave her.  She called her mother to say she was 
suicidal.  There was some kind of scene at the house, and she 
ingested pills.  She refused to go in for treatment so the 
police were called.  She reported no previous psychiatric 
inpatient or outpatient treatment.  The diagnoses were 
alcohol dependence and alcohol induced mood disorder.

In November 1997, manic depressive illness was diagnosed at a 
private facility.  She had been married for 8 months and 
together with her husband for 11 months.  He had put a 
restraining order against her.  She had been told at a 
private facility that she may be bipolar.  She had worked in 
the past year as a CNA.  In December 1997, the diagnosis was 
depressive disorder NOS, rule out bipolar.  In January 1998, 
she reported auditory hallucinations and that she had had 
them before.  The voices she had heard in the past had told 
her to kill herself.  After consultation with a psychiatrist, 
the diagnosis was rule out atypical manic depressive illness.  

The veteran was admitted to a private facility in late 
January 1998.  She had had repeated suicide attempts with 
depression.  Her current husband wanted to end the marriage 
because she had become abusive to him, possibly related to 
her substance abuse.  At first during hospitalization, her 
mood seemed very labile with lots of tearfulness and 
inability to communicate with others without getting upset.  
On hospital discharge in February 1998, the diagnosis was 
bipolar affective disorder with psychotic features.  

On VA examination in July 1998, the veteran reported that 
after her divorce in 1995, she apparently became manic at 
that time and was diagnosed as having a bipolar disorder.

On VA evaluation in May 1998, a history of bipolar illness 
dating to 1991 was reported.  

A September 1998 private treatment record states that they 
had recently learned that the veteran had probably had 
psychiatric problems since 1991, in the form of what seemed 
like bipolar I illness.  

On private evaluation in October 1998, the veteran stated 
that her manic episodes started in 1991.

The veteran testified in June 1999 that she was raped during 
service and that about 6 months after that, she attempted 
suicide.

A VA PTSD examination was conducted in March 2004.  The 
examiner reviewed the veteran's claims folder, examined the 
veteran, and rendered diagnoses.  The examiner was aware that 
at issue was whether the veteran's bipolar disorder was a 
direct consequence of her military service.  The veteran 
reported an in-service suicide attempt and the examiner noted 
that it was documented in her records.  The veteran stated 
that she was sexually assaulted by a sergeant in service, and 
that an instructor raped her.  Multiple records were 
reviewed.  Her 1991 hospitalization was summarized.  
Treatment reports from September 1997, December 1997, 
January, March, June, July, and September 1998, and from 
December 2003 and January 2004 were summarized.  

The VA PTSD examiner noted that records did not reveal any 
treatment between her time in the military when she was 
hospitalized in September 1991 and her hospitalization for 
alcohol induced mood disorder in September 1997.  He stated 
that her work history was quite consistent with the above 
history of hospitalizations.  She reported she had worked as 
an account assistant, CNA, and EMT, with her last work in 
1997 as a CNA.  Thus, it did not appear that she was 
seriously disabled from work from the time that she left the 
military up to the onset of her multiple hospitalizations 
from 1997 to January 2004.  She reported that she had no 
difficulty getting a job.  She indicated that work ended 
because her bipolar symptoms were worsening.  She confirmed 
that her first treatment after leaving the military was in 
1997.  Two of her friends were interviewed.  After a mental 
status examination, bipolar disorder was diagnosed.  After 
reporting the diagnosis of bipolar disorder, the examiner 
stated that he would note that the veteran did not appear to 
develop symptoms of a bipolar disorder until around 1997.  Up 
to that point, she was able to work.  It was only after 1997 
that she began to have severe mood swings, leading to 
multiple hospitalizations.  He noted that after her assault 
in the military, she was apparently able to continue to 
perform her duties.

The Board is aware that the veteran has experience as a CNA 
and EMT and that her primary specialty in service was 91B10 
Medical NCO, and that she is claiming that her bipolar 
disorder had its onset in service and has continued since 
service.  The Board concludes, given her employment 
experience and specialty, that she is competent as to medical 
matters.  However, she had group and one-to-one psychotherapy 
while hospitalized in service and was diagnosed with an 
adjustment disorder at the end of that hospitalization, and 
that hospital report indicates that she improved and that 
there was no impairment.  There is not any subsequent 
psychiatric treatment in service, except for attempted 
rehabilitation following a diagnosis of alcohol abuse.  
Moreover, bipolar disorder is not diagnosed prior to 1997 and 
she had been working until 1997.  

Moreover, a VA PTSD examiner reviewed her claims folder which 
includes medical records of treatment the veteran received 
during and since service, and examined the veteran and gave 
an opinion with reasons indicating that the veteran's bipolar 
disorder began in 1997.  That opinion is more probative than 
her claim that bipolar disorder has its onset in service.  It 
was based on a review of the claims folder which contains 
service medical records and other relevant treatment records.  
The VA PTSD examiner also interviewed 2 of the veteran's 
friends.  His report notes that the veteran had been able to 
work until 1997 and that she did not have severe mood swings 
until after 1997, and that it was only after 1997 that she 
began to have severe mood swings, leading to multiple 
hospitalizations.  The Board notes, moreover, that the 
veteran has also stated that she became manic after her 
divorce in 1995.

The Board accepts that the May 1998 VA medical record and the 
private medical records are medical opinions or indicia of 
bipolar disorder in service.  However, the May 1998 VA 
medical record reports a history of bipolar disorder dating 
to 1991 without considering the service medical records.  
Additionally, it is unclear what evidence was before the 
private health care providers when they learned that the 
veteran had probably had bipolar illness since 1991.  The 
service medical records report an adjustment disorder in 
1991.  There is no diagnosis of bipolar disorder until 1997.  
There is no indication that the veteran's claims folder was 
reviewed by the private health care providers mentioned in 
the September 1998 report, and the report does not explain 
why they came to the conclusion that it seemed like the 
veteran had bipolar illness since 1991.  Therefore, the March 
2004 VA examination report outweighs evidence to the 
contrary.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  Clearly 
there is a conflict in the evidence as to when bipolar 
disorder began.  However, the preponderance of the evidence 
shows it was not manifest in service or within one year of 
separation and that it is unrelated to service.

The Board notes that there are reports of continued 
psychiatric symptoms since service.  However, the 
preponderance of the evidence indicates that bipolar disorder 
did not have its onset until more than 1 year after service 
and that it is unrelated to service.

Accordingly, service connection for bipolar disorder is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

The record does establish that she was evaluated for an 
adjustment disorder during service.  However, service 
connection for an adjustment disorder is not warranted.  It 
is clear that the in-service examiners determined that the 
adjustment disorder resolved, specifically stating that there 
was no impairment, and that it had been treated and improved.  
In addition, there is no competent evidence of a current 
adjustment disorder or a disability.
ORDER

Entitlement to service connection for bipolar disorder is 
denied.  


REMAND

PTSD

A September 1991 service medical record indicates that the 
veteran was hospitalized in September 1991 after an Elavil 
overdose.  Hospital records indicate that the night of the 
overdose, the appellant had had a strong argument with her 
boyfriend and that she was physically abused.  She reported 
that he had physically abused her in the past, as well.  

The veteran currently has a diagnosis of PTSD.  A March 2004 
VA PTSD examination report indicates that the veteran has 
PTSD as a result of multiple traumas.  It does not indicate 
whether the physical abuse the veteran reported in service in 
September 1991 was one of them.  A VA examination containing 
an opinion with reasons as to whether any of the veteran's 
PTSD results from the physical abuse from her boyfriend she 
reported in September 1991 is necessary.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

A VA psychiatric examination should be 
conducted.  The examiner should review 
the veteran's claims folder, including 
the September 1991 service hospital 
reports, and examine the veteran.  The 
examiner should render an opinion with 
reasons as to whether any of the 
veteran's PTSD results from the physical 
abuse from the veteran's boyfriend she 
reported in service in September 1991.  
The claims folder should be made 
available to the examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

If the veteran has or can obtain evidence, that evidence must 
be submitted by her.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


